Per Curiam.

Upon review of the record, we concur in the board’s finding that respondent violated DR 1-102(A)(6) and in the recommended sanction. Respon*568dent is therefore suspended from the practice of law for two years; however, we suspend one year of this period on the condition of his continued compliance with OLAP requirements, and we allow credit for the time during which respondent’s license has already been suspended. Respondent is placed on probation and may apply to terminate probation pursuant to Gov.Bar R. V(9)(D) on or after July 1, 1996. Moreover, thirty days from the date of this judgment, respondent shall file with the Clerk of this court evidence demonstrating that he is in compliance with Gov.Bar R. X(3)(F), as ordered in our judgment in case No. 94-1204.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.